Citation Nr: 1740890	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  15-41 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1963 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The RO in Providence, Rhode Island currently has jurisdiction over this appeal.  

In May 2017, the Veteran testified before the undersigned Veterans Law Judge at a Central Office hearing.  A transcript of the hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served at the U-Tapao Royal Thai Air Force Base (RTAFB) in Thailand during April 1968.  

2.  Based on his credible assertions of performing various duties near the perimeter of U-Tapao RTAFB, and resolving all doubt in his favor, the Veteran is found to have been exposed to herbicide agents during his active service.

3.  The Veteran has a current diagnosis of type II diabetes mellitus.  



CONCLUSION OF LAW

The criteria for service connection for type II diabetes mellitus are met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeking service connection for type II diabetes mellitus, which he claims was incurred as a result of his exposure to herbicides during service.  

In this regard, VA law and regulations provide a presumption of service connection for certain diseases that are associated with exposure to herbicide agents, including type II diabetes mellitus, and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean demilitarized zone (DMZ) during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6); 3.309 (e).

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases (RTAFB) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran's VA outpatient treatment records show a diagnosis of type II diabetes mellitus.  

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was a squad navigator in air transport.  Additional service personnel records clearly show the Veteran was stationed at the RTAFB in U-Tapao during April 1968.  Therefore, the remaining question is whether the Veteran was exposed to herbicides while stationed in Thailand.  After resolving all reasonable doubt in favor of the Veteran, the Board finds that his job duties regularly brought him near the perimeter of the U-Tapao RTAFB and he was likely exposed to herbicides during that service.

The Veteran has stated that his duties as a pilot placed him near the base perimeter of the U-Tapao RTAFB during his one month of temporary duty, as the planes were parked along the perimeter and he was required to conduct pre-flight inspections which included loading gear and food onto the aircraft and pulling pins from bomb racks.  He has also stated that, when other crews were on flight missions, he and his crew were required to stand outside and near the planes in case of emergencies.  See May 2017 hearing transcript; statements from the Veteran dated December 2012, June and July 2014, and November 2015.  He has also asserted that his quarters were located on the western perimeter of the base where he bathed and consumed food.  See Veteran statements dated July 2015 and November 2015.  In this regard, the Veteran has submitted two statements from individuals who served with him at U-Tapao and also attest that their quarters were near the base perimeter which was sprayed with chemicals to reduce foliage.  See April 2017 lay statements from H.T. and T.D.  

The Board notes that the Veteran has consistently provided a credible account of the nature and circumstances of his duties while at U-Tapao RTAFB and finds there is no basis in the record to question the his credibility.  Indeed, his reports regarding the type, nature, and circumstances of his duties as a pilot at U-Tapao RTAFB are consistent with that which would be expected given his MOS and the time period in which he served.  Consequently, the Board finds that the Veteran was likely exposed to herbicides while stationed in Thailand.  As such, service connection for residuals of type II diabetes mellitus is warranted on a presumptive basis.  The appeal is granted.


ORDER

Service connection for type II diabetes mellitus is granted.  



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


